NOT RECOMMENDED FOR FULL-TEXT PUBLICATION
                              File Name: 04a0020n.06
                              Filed: October 12, 2004
                                  Case No. 02-3962

                               UNITED STATES COURT OF APPEALS
                                    FOR THE SIXTH CIRCUIT


CATHY I. ANTHONY,                                               )
                                                                )
         Plaintiff-Appellant,                                   )
                                                                )        ON APPEAL FROM THE
                  v.                                            )        UNITED STATES DISTRICT
                                                                )        COURT, NORTHERN DISTRICT
UNITED TELEPHONE COMPANY,                                       )        OF OHIO
OF OHIO (aka SPRINT),                                           )
                                                                )
         Defendant-Appellee.                                             )
                                                                )
__________________________________________

BEFORE: BATCHELDER and GIBBONS, Circuit Judges; BEER*, District Judge.

         ALICE M. BATCHELDER, Circuit Judge. Cathy Anthony appeals the order of the

district court granting summary judgment to United Telephone Co. of Ohio (“Sprint”) on Anthony’s

claims that Sprint violated the Americans with Disabilities Act of 1990, 42 U.S.C. § 12101 et seq.

(“ADA”) and the Family and Medical Leave Act, 29 U.S.C. § 2601 et seq. (“FMLA”).1 The matter

was initially heard by a magistrate judge who issued a report and recommendation finding that

summary judgment should be granted to Sprint on Anthony’s ADA claims because Anthony had

failed to present evidence that she requested an accommodation and failed to present either direct

evidence of discrimination under the ADA or circumstantial evidence sufficient to establish a prima



         *
          The Honorable Peter Beer, United States District Judge for the Eastern District of Louisiana, sitting by
designation.

         1
          Altho ugh the compla int contained num erous other claims, they have all either been dismisse d voluntarily
or aba ndoned on ap peal.
facie case of such discrimination. The magistrate judge recommended that summary judgment be

granted to Sprint on the FMLA claims because Anthony had failed to present evidence sufficient

to establish a prima facie case of discrimination, and, even if such evidence had been presented,

Anthony presented no evidence to demonstrate that Sprint’s legitimate reason for terminating

Anthony’s employment was pretextual.

          Anthony timely filed objections to the Report and Recommendation, and the district court

issued a lengthy opinion reflecting exhaustive de novo review of those objections, which the district

court characterized as “unclear and confused.” Noting that Anthony had not objected to the

magistrate judge’s recommendation regarding the FMLA claims, the district court held that the

objections were without merit, and that Sprint was entitled to summary judgment on the ADA

claims.

          Anthony urges on appeal that the district court erred in its disposition of the ADA claims and

in its conclusion that Anthony did not object to the magistrate judge’s disposition of the FMLA

claims. After carefully reviewing the record, the applicable law, the parties’ briefs and counsels’

arguments, we find no reversible error in the district court’s opinion and order. We agree that

Anthony failed to preserve any objection to the magistrate judge’s recommendation that summary

judgment be granted to Sprint on the FMLA claims, and, in any event, we find no error in that

recommendation. As the opinion of the district court and the report and recommendation of the

magistrate judge carefully and correctly set out the law governing the issues raised, and clearly

articulate the reasons underlying the decisions, issuance of a full written opinion by this court would

serve no useful purpose. Accordingly, for the reasons stated in the district court’s opinion and the

magistrate judge’s report and recommendation, we AFFIRM.


                                                    2